DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021, 03/15/2021, 10/25/2021, 04/28/2022, and 07/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Xm, Ym, and Zm.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distance X, distance Y, and distance Z must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the other end,” “the opposite side,” “the one end side,” and “the other end side.” There is insufficient antecedent basis for these limitations in the claim.
	Claim 1 also recites the gradation part forming a tip of the colored part and that distance X from the one end of the interlayer film part to a tip of the colored part…it is unclear if these are different recitations of tips of the colored part or meant to recite the same tips of the colored part. For sake of further examination, the same of different tips of the colored part will be viewed as meeting the claimed limitations.
	Claim 1 further recites maximum, minimum, and average values of distance X and maximum, minimum, and average values of distance Y. It is unclear how these values are being calculated. For example, is Xavg an average distance of a single interlayer film, an average of the stack, or of distance values from each of the plurality of laminated glasses.
	For sake of further examination, distance X and distance Y will be calculated from a single interlayer film.
	Claims 2-12 are rejected as being dependent upon indefinite claim 1.
	Claim 4 recites “a tip of the colored part” as with claim 1, it is unclear is this is the same tip formed by the gradation part or a different tip of the colored part.
	For sake of further examination, the same of different tips of the colored part will be viewed as meeting the claimed limitations. 
	Claim 7 recites maximum, minimum, and average values of distance Z. It is unclear how these values are being calculated. For example, is Zavg an average distance of a single interlayer film, an average of the stack, or of distance values from each of the plurality of laminated glasses.
	For sake of further examination, distance Z will be calculated from a single interlayer film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2016/0288465).
	Regarding claims 1-2, 5, and 11, Nakayama discloses a laminated glass comprising a first laminated glass member, second laminated glass member, and interlayer film arranged between the first and second laminated glass members (0010). The interlayer film part having one end and another end that is at an opposite side of the one end (Fig. 1-4) and having a colored part (17). The colored part having a dark color part (11), located at the one end (Fig. 1) where parallel light transmittance is uniform, and a gradation part (12), where parallel light transmittance increases from one end side toward the other end side of the interlayer film part and forming a tip of the colored part (0043 and 0047), the parallel light transmittance defined as the visible light transmittance obtained from spectral transmittance (0222), and thus measuring a visible light transmittance.
	Nakayama does not expressly teach a laminated glass set that is a set of a plurality of laminated glasses. However, Nakayama teaches the laminated glass being used for a building (0192), and thus it would be obvious to a person of ordinary skill that a plurality of laminated glasses would be required for a building e.g., windows or doors.
	Alternatively, the court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B). Thus, it would have been obvious to a person of ordinary skill to include more than one laminated glass, obviating the claimed laminated glass set.
	Regarding the claimed Formula (1) and Formula (2), Nakayama teaches a distance X from the one end of the interlayer film part to a tip of the colored part on the other end side of the interlayer film (L1 and L2) as well as a distance Y of the colored part in a direction connecting the one end and the other end of the interlayer film part (L1, L2, and L3) (0124-0127). Here, the maximum distance X and minimum distance X of the interlayer film is the same. Likewise, maximum distance Y and minimum distance Y of one interlayer film is the same. Thus, Formula (1) and (2) can be calculated to be 0 (e.g., Xmax-Xmin=0), which is less than 0.1 as claimed. Please note, while the distance X is claimed as being measured in each of the plurality of laminated glasses the claims do not require the max, min, and avg values to be from the plurality and thus a distance from a single laminated glass reads upon the claimed distances.
	Regarding claim 3, Nakayama teaches L1 being greater than or equal 25 mm and less than or equal to 2000 mm (0125) and L2 being greater than or equal to 10 mm and less than or equal to 1500 mm (0126), Thus Xmin will range from 35 mm to 3500 mm (0.035 to 3.5m), overlapping the claimed 0.6 m or more.
	Regarding claim 4, Nakayam discloses wherein a tip of the colored part on the one end side of the interlayer film part reaches the end of the interlayer film part (Fig. 3).
	Regarding claim 6, Nakayama teaches L1 being greater than or equal 25 mm and less than or equal to 2000 mm (0125) and L2 being greater than or equal to 10 mm and less than or equal to 1500 mm (0126), and L3 being appropriately adjusted based on application of the film. Given Ymin is equal to L1+L2+L3, Ymin will range from greater than 35 mm to greater than 3500 mm (0.035 to 3.5 m), overlapping the claimed 0.6 m or more.
	Regarding claim 7, Nakayama teaches a distance Z of the gradation part in the direction connecting the one end and the other end of the interlayer film (L2) (0124-0127). Here, the maximum distance Z and minimum distance Z of the interlayer film is the same. Thus, Formula (3) can be calculated to be 0 (e.g., Zmax-Zmin=0), which is less than 0.1 as claimed. Please note, while the distance Z is claimed as being measured in each of the plurality of laminated glasses the claims do not require the max, min, and avg values to be from the plurality and thus a distance from a single laminated glass reads upon the claimed distances.
	Regarding claim 8, Nakayama discloses the interlayer film including a first resin layer (16) and second resin layer (17), the first resin layer arranged on a first surface side of the second resin layer (Fig. 1), the second resin layer containing a coloring agent and forming the colored part (0043 and 0174).
	Regarding claim 9, Nakayama teaches the teaches the second resin layer containing calcium carbonate (0162).
	Regarding claim 10, Nakayama teaches the first resin layer also being arranged on a second surface opposite to the first surface of the second resin layer (Fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 1 above, and further in view of Stephan et al. (US 2015/0204583).
	Regarding claim 12, Nakayama discloses the limitations of claim 1 as discussed above. Nakayama does not disclose a connecting member that connects the plurality of laminated glasses in the laminated glass set.
	Stephan, in the analogous field of glass laminates (0029), teaches a corner connection bracket for connecting neighboring panels together (Fig. 2a-b).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the connecting bracket of Stephan, to connect the plurality of laminated glasses of Nakayama, to provide the necessary structural support to the panel for mounting to a building or rooftop (0029).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781